            Case 3:20-cv-01035-SI    Document 42    Filed 07/14/20   Page 1 of 8




Matthew Borden, pro hac vice application pending
borden@braunhagey.com
J. Noah Hagey, pro hac vice application pending
hagey@braunhagey.com
Athul K. Acharya, OSB No. 152436
acharya@braunhagey.com
Gunnar K. Martz, pro hac vice application pending
martz@braunhagey.com
BRAUNHAGEY & BORDEN LLP
351 California Street, Tenth Floor
San Francisco, CA 94104
Telephone: (415) 599-0210
Kelly K. Simon, OSB No. 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF OREGON
P.O. Box 40585
Portland, OR 97240
Telephone: (503) 227-6928
Attorneys for Plaintiffs

                              UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                    PORTLAND DIVISION

INDEX NEWSPAPERS LLC, a Washington             Case No. 3:20-cv-1035-SI
limited-liability company, dba PORTLAND
MERCURY; DOUG BROWN; BRIAN
CONLEY; SAM GEHRKE; MATHIEU                    EMERGENCY MOTION FOR LEAVE TO
LEWIS-ROLLAND; KAT MAHONEY;                    FILE SECOND AMENDED COMPLAINT
SERGIO OLMOS; JOHN RUDOFF;
ALEX MILAN TRACY; TUCK                         EXPEDITED HEARING REQUESTED
WOODSTOCK; JUSTIN YAU; and those
similarly situated,
                Plaintiffs,
       v.
CITY OF PORTLAND, a municipal
corporation; and JOHN DOES 1-60, officers
of Portland Police Bureau and other agencies
working in concert,
                Defendants.



PAGE 1 – EMERGENCY MOTION TO FILE SECOND AMENDED COMPLAINT
             Case 3:20-cv-01035-SI      Document 42       Filed 07/14/20     Page 2 of 8




                                            MOTION

       Plaintiffs Index Newspapers LLC (“Portland Mercury”), Doug Brown, Brian Conley,

Sam Gehrke, Mathieu Lewis-Rolland, Kat Mahoney, Sergio Olmos, John Rudoff, Alex Milan

Tracy, Tuck Woodstock, and Justin Yau, on behalf of themselves and those similarly situated,

seek emergency leave to file a second amended complaint. A copy of the Proposed Second

Amended Complaint (“Proposed SAC”) is attached to this motion as Exhibit 1, and a copy of the

Proposed SAC with changes from the First Amended Complaint marked in redline is attached as

Exhibit 2.

       In accordance with Local Rule 7-1(a), Plaintiffs conferred with Defendant City of

Portland about this motion, and although the City did not consent to amendment, the City did not

oppose Plaintiffs’ request for expedited relief. Plaintiffs and the City agreed to the following

briefing schedule: The City’s response brief will be due by the close of business on Wednesday,

July 15, 2020, with any reply from Plaintiffs due by 8:00 a.m. on Thursday, July 16. Plaintiffs

and the City are both prepared to argue this motion on Thursday, July 16.
                                       INTRODUCTION

       Plaintiffs respectfully seek emergency leave to amend their complaint to include the U.S.

Department of Homeland Security (“DHS”) and the U.S. Marshals Service (“USMS”) (together,

the “federal agents”) as defendants. Such relief is necessary because the federal agents have been

shooting, tear-gassing, and threatening journalists and legal observers, and Plaintiffs intend

immediately to seek a TRO against the federal agents that is identical to the one the Court issued

on July 2, 2020 (Dkt. 33), which prohibits the Portland police from attacking media and legal

observers.

       After the Court issued the TRO, journalists and legal observers enjoyed a brief respite

from the violence and intimidation that gave rise to this lawsuit. Unfortunately, in the days that

followed, President Trump sent federal forces to Portland to suppress protests, and to subject

Portland to the same type of indiscriminate violence that he used to clear Lafayette Square of

peaceful protesters. This campaign has included attacking media who dared to try to report what


PAGE 2 – EMERGENCY MOTION TO FILE SECOND AMENDED COMPLAINT
             Case 3:20-cv-01035-SI       Document 42      Filed 07/14/20      Page 3 of 8




his minions are doing to demonstrators. Specifically, on July 12, 2020, federal agents shot at

least two journalists and chased legal observers away from the scene with their batons.

(Declaration of Mathieu Lewis-Rolland (“Lewis-Rolland Decl.”) ¶¶ 13-16; Declaration of

Garrison Davis (“Davis Decl.”) ¶¶ 13-14, 17.)

        As the Court has already ruled, such conduct raises “a serious threat to [Plaintiffs’] First

Amendment rights,” and therefore poses “a likelihood of irreparable injury.” (Dkt. 33 at 7.)

Journalists and legal observers thus need protection from federal agents as much as they need it

from local police. Courts freely grant leave to amend, and leave should be expedited here so that

Plaintiffs can seek an immediate TRO to prevent further assaults on journalists and legal

observers.
                FACTUAL BASIS FOR SEEKING EMERGENCY RELIEF

        A.       Federal Agents Shoot Plaintiff Lewis-Rolland
        In the early hours of July 12, Mr. Lewis-Rolland was at the protests near the federal

courthouse documenting the protesters and their interaction with federal officials. (Lewis-

Rolland Decl. ¶¶ 4, 6.) He was carrying bulky camera equipment, wearing a t-shirt that said

“PRESS” in big block letters, and staying in well-lit areas to make sure officials could see that he

was there in a journalistic capacity. (Id. ¶¶ 3-4.)

        Around 1:54 a.m., federal agents began rushing out of the Hatfield Courthouse and the

Justice Center to eject protesters and neutrals alike from the area with tear gas, impact

projectiles, and physical force. (Id. ¶¶ 5-8.) The agents were from “more than a half-dozen

federal law enforcement agencies and departments” under the purview of DHS, including the

Federal Protective Service.1 Mr. Lewis-Rolland shot the following video that documents much of

what ensued: https://www.facebook.com/MathieuLewisRolland/videos/10218671503762415/.

(Lewis-Rolland Decl. ¶ 5.)


1
 Ben Fox & Gillian Flaccus, Homeland Security Deploys Officers In Portland Under Trump
Monument Order, OPB (July 10, 2020), https://www.opb.org/news/article/portland-oregon-
homeland-security-officers-protests-trump-monument-order/.


PAGE 3 – EMERGENCY MOTION TO FILE SECOND AMENDED COMPLAINT
             Case 3:20-cv-01035-SI      Document 42       Filed 07/14/20      Page 4 of 8




        Soon after the agents emerged from the courthouse, one agent shoved Mr. Lewis-Rolland,

shouting “GET BACK! GET BACK!” (Id. ¶ 7.) About a minute later, an agent from the Federal

Protective Service, Agent Doe, took aim at Mr. Lewis-Rolland but then lowered his weapon. (Id.

¶ 9.) Mr. Lewis-Rolland began moving west, complying with the agents’ orders. (Id. ¶ 10.) About

three minutes after the agents began their offensive, Mr. Lewis-Rolland had moved almost all the

way to SW 4th Avenue, well past the boundary of federal property. (Id. ¶ 11.) Nevertheless,

federal agents, including Agent Doe, continued to chase him and the crowd. (Id.) A few seconds

later, Agent Doe or other agents very near him shot Mr. Lewis-Rolland in the side and back ten

times. (Id. ¶ 13.)

        Mr. Lewis-Rolland posed no threat to federal agents or anyone else. (Id. ¶ 13.) He was

only documenting what officers and protesters were doing. (Id.) He was performing an essential

function of the Fourth Estate. For his trouble, federal agents shot him with hard plastic bullets,

launched with enough force to rip his “PRESS” t-shirt and leave him with welts, lacerations, and

contusions all over his body. (Id. ¶¶ 14-18 (with pictures).)

        B.       Federal Agents Shoot Journalist Garrison Davis
        Journalist Garrison Davis was also covering the protests on the night of July 11 and the

early morning of July 12. (Davis Decl. ¶¶ 1, 3.) Like Mr. Lewis-Rolland, Mr. Davis was clearly
there as press: He wore a helmet that said “PRESS” on it in big block letters, held his press pass

in one hand and his iPhone in the other, and did not participate in protests. (Id. ¶¶ 4-5.)

        Shortly after midnight, the federal troops issued what they called a “last warning.” (Id.

¶ 12.) They then launched a tear-gas offensive, engulfing the entirety of the steps of the

courthouse, SW 3rd Avenue, and Lownsdale Square in tear gas. (Id.) They also started shooting

munitions into the crowd. (Id.) As Mr. Davis moved backward, one federal agent shot him in the

back with a tear gas canister. (Id. ¶ 13.) It fell into Mr. Davis’s bag and inundated him with tear

gas until people nearby helped him remove it. (Id.) Federal agents also shot directly at him with

pepper bullets and other munitions, even though he was no threat to them or anyone else. (Id.




PAGE 4 – EMERGENCY MOTION TO FILE SECOND AMENDED COMPLAINT
          Case 3:20-cv-01035-SI        Document 42         Filed 07/14/20   Page 5 of 8




¶ 14.) Mr. Davis also saw agents chase, batons swinging, after legal observers who were clearly

affiliated with the National Lawyers’ Guild. (Id. ¶ 17.)

                                          ARGUMENT

I.     EMERGENCY RELIEF IS NECESSARY
       Plaintiffs seek leave to amend on an emergency basis because they intend immediately to

seek a TRO to protect journalists and legal observers from the same violence and intimidation

that the Court already addressed in its TRO against the police. The standard for emergency relief

is easily met here because federal agents shot Plaintiff Lewis-Rolland in the back and side 10

times—all above the waist—when he was obviously present at protests only in a journalistic

capacity to photograph and record what happened. (Lewis-Rolland Decl. ¶¶ 3-4, 13-16.) Federal

agents similarly attacked and threatened other journalists and legal observers because they

apparently believe they are not bound by the Court’s TRO—or the First Amendment. (Davis

Decl. ¶¶ 4-5, 13-14, 16.) Thus, the same harms that the Court sought to redress in the TRO are

recurring, Plaintiffs and their First Amendment rights are in peril, and emergency relief is

necessary for the same reasons that the Court granted the TRO.

II.    PLAINTIFFS SHOULD BE GIVEN LEAVE TO AMEND THE COMPLAINT
       Courts should “freely give leave [to amend] when justice so requires.” Fed. R. Civ. P.

15(a)(2); see also Foman v. Davis, 371 U.S. 178, 182 (1962) (“Rule 15(a) declares that leave to

amend ‘shall be freely given when justice so requires’; this mandate is to be heeded.”). A district

court has discretion to deny leave only on account of “undue delay, bad faith or dilatory motive

on the part of the movant, repeated failure to cure deficiencies by amendments previously

allowed, undue prejudice to the opposing party by virtue of allowance of the amendment, and

futility of the amendment.” Ni-Q, LLC v. Prolacta Bioscience, Inc., 407 F. Supp. 3d 1153, 1160

(D. Or. 2019) (quoting Zucco Partners, LLC v. Digimarc Corp., 552 F.3d 981, 1007 (9th Cir.

2009)) (alteration omitted). Of these factors, the most important are prejudice to the opposing
party and futility of amendment.




PAGE 5 – EMERGENCY MOTION TO FILE SECOND AMENDED COMPLAINT
            Case 3:20-cv-01035-SI         Document 42       Filed 07/14/20     Page 6 of 8




          Plaintiffs seek to amend the complaint to add the federal agents as defendants. Because

this request comes just two days after a federal agent shot Plaintiff Lewis-Rolland, there is no

undue delay, bad faith, dilatory motive, or repeated failure to cure deficiencies. (Lewis-Rolland

Decl. ¶¶ 2, 13.) Nor would the City suffer any prejudice if Plaintiffs were to add a second

wrongdoing party. Nor indeed would amendment be futile: the same First Amendment principles

under which the Court enjoined the City’s conduct apply to federal officials’ substantially similar

conduct. (Temporary Restraining Order, Dkt. 33, at 7-8); Gitlow v. New York, 268 U. S. 652, 666

(1925).

III.      PLAINTIFFS MAY JOIN THE FEDERAL AGENTS AS PARTIES TO THIS
          ACTION
          The Federal Rules of Civil Procedure “strongly encourage[]” courts to entertain the

“broadest possible scope of action consistent with fairness to the parties,” including “joinder of

claims, parties and remedies.” Mine Workers v. Gibbs, 383 U.S. 715, 724 (1966). “Permissive

joinder is to be liberally construed to promote the expeditious determination of disputes, and to

prevent multiple lawsuits.” Cuprite Mine Partners LLC v. Anderson, 809 F.3d 548, 552 (9th Cir.

2015).

          Plaintiffs may join the federal agents as defendants with the City because Plaintiffs’ right

to relief against them arises out of the same “series of transactions or occurrences” and will
involve common questions of law and fact. Fed. R. Civ. P. 20(a)(2). Plaintiffs’ claims against the

City and the federal agents all arise out the recent protests in Portland in front of the government

buildings downtown and the actions of Portland police and federal agents to protect government

property and disperse crowds. (E.g., Lewis-Rolland Decl. ¶¶ 6-8; Davis Decl. ¶¶ 7-8, 19-20.)

That is a single series of transactions and occurrences. Not only do all three entities—USMS,

DHS, and the Portland police—use the same types of force against the same crowds, but they

have worked together to disperse them, too. (E.g., Proposed SAC ¶ 186; Lewis-Rolland Decl.




PAGE 6 – EMERGENCY MOTION TO FILE SECOND AMENDED COMPLAINT
          Case 3:20-cv-01035-SI         Document 42        Filed 07/14/20      Page 7 of 8




¶ 8; Davis Decl. ¶¶ 21-25. 2) Thus, the proof in both cases will involve footage and testimony of

the same events, where local and federal authorities are working together, in the same area, to

address the same protests.

       Further, the conduct by local and federal agents gives rise to common questions of law,

including whether Plaintiffs have a right of access to record law-enforcement activities and

whether local and federal officials may retaliate against Plaintiffs for recording their activities.

Joinder is also necessary to effectuate complete relief in this case because without adding the

federal agents, Plaintiffs and other journalists and observers will remain unsafe at protests, and

the freedom of the press that the Court’s TRO protected will be chilled. Thus, there is at least the

“logical relationship” necessary for permissive joinder of DHS and USMS. See Rutter Group,

Federal Civil Procedure Before Trial ¶ 7:141 (Calif. & 9th Cir. eds. Apr. 2020). Moreover,

“separate trials would require duplicative evidence and witness testimony,” so joinder would be

“more efficient and make[] litigation less expensive for [all] parties.” Ames v. City of Novato,

2016 WL 6024587, at *3 (N.D. Cal. Oct. 14, 2016).

       Generally, district courts must also examine whether permitting joinder would prejudice

or be unfair to any party. Coleman v. Quaker Oats Co., 232 F.3d 1271, 1296 (9th Cir. 2000).

When a party seeks to join defendants by amendment, however, the Ninth Circuit has explained

that courts should show “a strong liberality in allowing parties to amend their pleadings when

such amendments have satisfied the explicit requirements of the rules.” Desert Empire Bank v.

Ins. Co. of N. Am., 623 F.2d 1371, 1375 (9th Cir. 1980). That is because consideration of factors

like prejudice and fairness is already part of the Rule 15 analysis, and so they need not be




2
  See also, e.g., Conrad Wilson & Jonathan Levinson, President Trump Says Portland Police Are
Incapable Of Managing Protests, OPB (July 10, 2020) (explaining that “local and federal agents
. . . have at times operated side-by-side to clear Portland streets” and that a federal agent “works
out of Portland’s command post during protests to communicate as needed”),
https://www.opb.org/news/article/president-trump-portland-police-are-incapable-of-managing-
protests/.


PAGE 7 – EMERGENCY MOTION TO FILE SECOND AMENDED COMPLAINT
          Case 3:20-cv-01035-SI         Document 42       Filed 07/14/20      Page 8 of 8




considered anew in the Rule 20 context. Travelers Cas. & Sur. Co. of Am. v. Dunmore, 2010 WL

2546070, at *5 (E.D. Cal. June 23, 2010) (citing Desert Empire, 623 F.2d at 1375-76).

                                                ***

       Thus, there is no reason to deny Plaintiffs’ request. And “justice . . . requires” that the

Court grant it. Fed. R. Civ. P. 15(a)(2).

                                            CONCLUSION

       For the above reasons, the Court should grant Plaintiffs’ request to amend their

complaint.



Dated: July 14, 2020                                  Respectfully submitted,

                                                      By: /s/ Athul K. Acharya
                                                      Athul K. Acharya, OSB No. 152436
                                                      Matthew Borden, pro hac vice pending
                                                      J. Noah Hagey, pro hac vice pending
                                                      Gunnar K. Martz, pro hac vice pending
                                                      BRAUNHAGEY & BORDEN LLP

                                                      Kelly K. Simon, OSB No. 154213
                                                      ACLU FOUNDATION OF OREGON

                                                      Attorneys for Plaintiffs




PAGE 8 – EMERGENCY MOTION TO FILE SECOND AMENDED COMPLAINT
